Citation Nr: 0830950	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  98-15 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral claw foot with tarsal tunnel syndrome.

2.  Entitlement to service connection for a lumbar spine 
condition with radiculopathy, including as secondary to the 
service-connected bilateral claw foot.

3.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to the service-connected 
bilateral claw foot.

4.  Entitlement to service connection for non-healing 
neuropathic plantar ulcer, right first toe, status post 
partial amputation, including as secondary to the service-
connected bilateral claw foot.

5.  Entitlement to service connection for shoulder pain.

6.  Entitlement to service connection for ankle pain.

7.  Entitlement to service connection for leg pain.

8.  Entitlement to service connection for lower extremity 
peripheral neuropathy, hereditary, including as a result of 
exposure to herbicides in service.

9.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	William K. Randolph


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 through 
October 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from July 1997, July 
1998, June 1999, and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to an initial rating in excess of 
30 percent for bilateral claw foot with tarsal tunnel 
syndrome; entitlement to service connection for a cervical 
spine disorder, including as secondary to the service-
connected bilateral claw foot; entitlement to service 
connection for non-healing neuropathic plantar ulcer, right 
first toe, status post partial amputation, including as 
secondary to the service-connected bilateral claw foot; 
entitlement to service connection for shoulder pain; 
entitlement to service connection for ankle pain; entitlement 
to service connection for leg pain; entitlement to service 
connection for lower extremity peripheral neuropathy, 
hereditary, including as a result of exposure to herbicides 
in service; and, entitlement to a total disability rating 
based upon individual unemployability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The issue of entitlement to service connection for depression 
was raised in an August 1999 statement of the veteran's 
representative.  That issue has not yet been adjudicated at 
the RO level and is REFERRED for appropriate action.


FINDINGS OF FACT

The veteran's service-connected bilateral claw foot causes an 
altered gait, which the competent medical evidence shows has 
contributed to the veteran's current lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
condition with radiculopathy are met.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a lumbar spine 
disability.  For service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this case, 
the veteran contends that his lumbar spine disability was 
caused by his service-connected bilateral foot disability.  
Under 38 C.F.R. § 3.310(a), service connection may also be 
granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.

There is no doubt in this case that the veteran has a current 
lumbar spine disability.  Private and VA medical records 
throughout the claims folder show treatment, as well as 
several surgeries, involving the back.  The question is 
whether the current disability is related either to the 
veteran's period of active service or to his service-
connected bilateral foot disability.

In September 2007, the veteran was afforded a VA spine 
examination, which answers the pertinent question regarding 
medical nexus.  At the time of the examination, the veteran 
described the initial onset of back pain to have been in 1973 
in the service.  A review of the service medical records 
shows that he complained of a sore back in November 1973 and 
was diagnosed as having a muscle strain.  At the September 
2007 examination, the veteran reported continuous pain since 
1978, with his first surgery in 1983.  As far as the current 
nature of the disability, the veteran described daily flare-
ups lasting approximately two hours resulting in a pain level 
of 9 on a scale of 10.  He otherwise described a daily 
constant sharp and stabbing pain in his lumbar spine.  
Physical examination revealed several well-healed surgical 
scars.  The veteran was diffusely tender to palpation with a 
mild curve with loss of normal lordosis of the lumbar spine.  
The examiner noted that the veteran's x-rays revealed severe 
degenerative changes throughout the lumbar spine, and 
ultimately diagnosed failed back syndrome and severe 
osteoarthritis of the lumbar spine.

With regard to the etiology of the veteran's lumbar spine 
disability, the September 2007 examiner went on to explain 
that it is at least as likely as not that the veteran's 
military duty contributed to his back pain, although to what 
percentage he could not quantify.  The examiner also opined 
that it is at least as likely as not that the veteran's 
service-connected claw feet contributed, because they have 
altered his gait when ambulating, which can increase strain 
on the lumbar spine and paraspinal muscles.  In March 2008, 
the VA examiner submitted an addendum to the September 2007 
report, which attempted to quantify the extent to which 
military duty and clawed feet contributed to the veteran's 
back disability.  With regard to military duty, the examiner 
stated that it less likely than not significantly contributed 
to the current back disability, and that, rather, normal 
aging, wear and tear, and activities before and after service 
including back surgery contributed most to his back 
disability.  The examiner, however, went on to state that the 
clawed feet more likely than not aggravated his lumbar 
condition due to the altered gait described in the September 
2007 report.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the VA examiner has clearly indicated 
that the veteran's service-connected clawed feet did 
contribute to the veteran's current lumbar spine disability 
because the foot disability alters the veteran's gait. There 
is a hesitation to quantify the extent to which one 
contributed to the other.  While this is not a preponderance 
of the evidence showing that the current lumbar spine 
disability is proximately due to the service-connected claw 
foot, the Board finds that it rises to the level of as likely 
as not.  The medical evidence clearly shows that there is 
some cause-effect relationship between the lumbar spine and 
the claw foot due to the altered gait caused by the claw 
foot.  Consequently, the Board finds that it is as likely as 
not that the current lumbar spine disability is proximately 
due to the service-connected bilateral claw foot.  The 
veteran's claim is granted.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.





ORDER

Entitlement to service connection for a lumbar spine 
condition with radiculopathy, including as secondary to the 
service-connected bilateral claw foot, is granted.


REMAND

The veteran's claims for entitlement to an initial rating in 
excess of 30 percent for bilateral claw foot with tarsal 
tunnel syndrome; entitlement to service connection for a 
cervical spine disorder, including as secondary to the 
service-connected bilateral claw foot; entitlement to service 
connection for non-healing neuropathic plantar ulcer, right 
first toe, status post partial amputation, including as 
secondary to the service-connected bilateral claw foot; 
entitlement to service connection for shoulder pain; 
entitlement to service connection for ankle pain; entitlement 
to service connection for leg pain; entitlement to service 
connection for lower extremity peripheral neuropathy, 
hereditary, including as a result of exposure to herbicides 
in service; and, entitlement to a total disability rating 
based upon individual unemployability, are not yet ready for 
final adjudication.

In November 2003, the Board remanded this matter for a VA 
examination.  The examination was to assess the current 
severity of the veteran's bilateral claw feet, and to assess 
the nature of the additionally claimed disabilities of ankle 
and leg pain and provide an opinion as to medical nexus.  The 
remand particularly required the examiner to render an 
opinion as to whether the ankle and leg pain could be reduced 
to a medical diagnosis.  The October 2004 VA examination 
report, and December 2004 addendum, fail to provide such a 
diagnosis.  Additionally, the December 2004 addendum lends 
even more murkiness to these waters, as it discusses the 
likelihood that the weakness, decreased sensation, ankle 
instability, and pain are all related to the service-
connected claw feet.  This opinion appears to address all of 
the veteran's claims for disabilities associated with the 
bilateral claw feet; however, it does not clearly delineate 
the disabilities, such that Board is able to determine which 
claimed disabilities are being spoken of as though they were 
caused by the claw feet.  Because the opinion creates more 
confusion than clarity, an addendum is required.  While the 
Board regrets the delay, the veteran's claim must again be 
remanded so that a VA examiner fully capable of rendering 
diagnoses can assess the nature of all disabilities related 
to the veteran's claw feet.

Also, at the September 2007 VA spine examination, the veteran 
reported that he "is currently on disability since 1990."  
This "disability" is presumed to be Social Security 
Disability.  A review of the claims folder reveals that the 
last investigation into Social Security records by the RO 
appears to have been in 1987.  See April 1987 negative 
response from the Social Security Administration.  Because 
the veteran's disability benefits appear to have begun in 
1990, after that last request, VA is obligated to obtain 
these records.  It does not appear that they have ever been 
requested during the veteran's established period of 
disability.  VA has a duty to obtain records in control of a 
federal department or agency, such as the Social Security 
Administration.  38 C.F.R. § 3.159(c)(2) (2007).  This matter 
must be remanded before the Board is satisfied that VA has 
met its duty to assist the veteran.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. 
Harris v. Derwinski, 1 Vet. App. 180 (1991). In the present 
case, as the veteran has a claim for an increased rating 
pending along with several service connection claims, the 
Board cannot proceed with the TDIU claim until there has been 
final adjudication of the veteran's other claims. Thus, 
adjudication of the TDIU claim will be held in abeyance until 
further development and adjudication of the veteran's pending 
claims is complete.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to assist the 
veteran is met, including the 38 C.F.R. 
§ 3.159(c)(2) duty to obtain records in 
control of a federal department or agency 
such as the Social Security 
Administration, including those records 
surrounding the grant of disability in 
1990 and since.  Associate all records 
obtained with the claims folder.

2.  Obtain an addendum to the October 2004 
and December 2004 VA foot examination 
reports, and September 2007 and March 2008 
spine examination reports.  An opinion is 
required as to all diagnoses that are 
causally connected to the veteran's 
service-connected disabilities.  This 
includes the claimed cervical spine 
disorder, neuropathic plantar ulcer, right 
first toe, shoulder pain, ankle pain, leg 
pain, and lower extremity peripheral 
neuropathy.  The claimed "pain" of the 
ankle, leg, and shoulder, should be 
reduced to medical diagnoses, if possible.  
If not possible, the examiner should so 
state.  

Once all diagnoses are rendered, the 
examiner is asked to opine as to the 
etiology of such diagnosed disabilities by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's disability (1) is proximately 
due to his service connected bilateral 
foot or spine disabilities; and, if not, 
(2) was caused by disease or injury during 
service?  If new examinations are 
warranted to achieve this end, afford the 
veteran such an examination.  The complete 
claims folder should be provided to the 
examiner(s) for review in association with 
the opinions sought.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


